Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 06/27/2022 for application number 16/952,449. Claims 15-17 and 20-22 have been amended. Claims 1-14, 18-19 and 23-24 have been cancelled. Claims 15-17 and 20-22 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 15-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP R2-1914412 (CATT, 3GPP TSG-RAN WG2 Meeting #108, Reno, USA, 18th – 22nd Nov., 2019; hereinafter “NPL1”) in view of Lee et al. (US 20190215717 A1; hereinafter “Lee”)  .

Regarding claim 15, NPL1 discloses a method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, configured grant configuration information (Sec. 2.1, Figs. 1 and 2: receiving of configured grant and prioritization rule); 
identifying a configured uplink grant being prioritized over another uplink grant based on the configured grant configuration information; identifying a hybrid automatic repeat request (HARQ) process associated with the configured uplink grant (P. 4, Sec. 2.3 (insert Sec. 5.4.2.1 HARQ Entity: For each uplink grant, the HARQ entity shall: 1> identify the HARQ process associated with this grant, and for each identified HARQ process: 4> if the MAC entity is configured with priorityBasedPrioritization and this uplink grant is a prioritized uplink grant: Solution w/t same HARQ ID.); 
considering that a medium access control (MAC) protocol data unit (PDU) to transmit has been obtained for the HARQ process, in case that a previous configured uplink grant for the HARQ process was not prioritized and the MAC PDU had already been obtained for the HARQ process (P. 3, Sec 2.3: when processing an UL grant for a new transmission in a configured grant, the HARQ entity first checks if the previous grant of the same configured grant configuration was preempted, in which case, it obtains the MAC PDU from the associated HARQ buffer instead of the Multiplexing and assembly entity; Section 5.4.2.l(in Section 2.3): "5> if this uplink grant is a configured grant and the previous uplink grant for this HARQ process was de-prioritized and a MAC PDU had already been obtained for this HARQ process: 6> obtain the MAC PDU to transmit from the HARQ buffer of the identified HARQ process"; the claimed element “in case that a previous configured uplink grant for the HARQ process was not prioritized and the MAC PDU had already been obtained for the HARQ process”, indicates that the MAC PDU is on hold somewhere because it has been obtained but not yet sent. This can be interpreted that the MAC PDU is being held in a buffer. In that case, the MAC PDU needs to be retrieved from the buffer before it can be transmitted; the operation of considering that a MAC PDU has been obtained for the HARQ process does not preclude that the MAC PDU is residing in a buffer.); and 
transmitting, to the base station, the MAC PDU for the HARQ process based on the configured uplink grant (P. 5, Sec. 2.3: Insert 5.4.2.1: 3> if a MAC PDU to transmit has been obtained: 4> deliver the MAC PDU and the uplink grant and the HARQ information of the TB to the identified HARQ process; 4> instruct the identified HARQ process to trigger a new transmission.).  
But NPL1 does not explicitly disclose receiving, from a base station, a radio resource control (RRC) message including configured grant configuration information.
However, in the same filed of endeavor, Lee discloses receiving, from a base station, a radio resource control (RRC) message including configured grant configuration information ([0190] Two types of configured uplink grants are defined: Type 1 and Type 2. With Configured Grant Type 1, RRC directly provides the configured uplink grant (including the periodicity). For example, a UE is provided with at least information on time domain resource, information on frequency domain resource, and modulation coding scheme index, via RRC signaling from a BS when the configured grant type 1 is configured. With Configured Grant Type 2, RRC defines the periodicity of the configured uplink grant while PDCCH addressed to Configured Scheduling RNTI (CS-RNTI) can either signal and activate the configured uplink grant, or deactivate it.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1, based on the above teaching from Lee, to derive the limitations of claim 15, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable configured grant-based transmission.

Regarding claim 16, NPL1 and Lee disclose the limitations of claim 15 as set forth, and NPL1 further discloses wherein the configured grant configuration information includes at least one of information on a frequency hopping, information on a modulation and coding scheme (MCS) table, information on a resource allocation type, information indicating whether a power control loop is used, information on a periodicity, information on a configured grant timer value, or information on a number of one or more HARQ processes (P. 5, Sec. 2.3: Insert 5.4.2.1: 5> start or restart the configuredGrantTimer, if configured, for the corresponding HARQ process when the transmission is performed.). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (information on a configured grant timer value) which anticipates the genus (MPEP 2131.02).

Regarding claim 17, NPL1 and Lee disclose the limitations of claim 16 as set forth, and NPL1 further discloses starting or restarting a configured grant timer for the HARQ process based on the configured grant timer value (P. 2, Sec. 2.2, fourth bullet: Auto-retransmission is based on a new timer (i.e. timer expiry = HARQ NACK) on configured grant. The new timer is started when the TB is actually transmitted on the configured grant and stopped upon reception of HARQ feedback (DFI) or dynamic grant for the HARQ process.).  

Claims 20-22 are rejected on the same grounds set forth in the rejection of claims 15-17, respectively. Claims 20-22 recite similar features as in claims 15-17, respectively, from the perspective of a terminal. Lee further discloses a terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller configured to perform similar functions ([0323] and Fig. 10: communication device 1100 with a processor 1111 and transceiver 1113.)

Response to Arguments
Applicant's arguments have been considered but they are not persuasive or moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references being used in the current rejection.

Regarding claim 15, the applicant argues (Remarks, p. 9-10) that “[according to CATT (NPL1)], a MAC PDU is obtained from the HARQ buffer of the HARQ process and the MAC PDU is forwarded to the HARQ process again for transmission preparation. The same MAC PDU is overwritten at the HARQ buffer (see CATT)…The step of considering that a MAC PDU has been obtained for the HARQ process [as claimed] enables preparation of transmission without retrieving a MAC PDU from an HARQ buffer. This provides efficient automatic transmission compared with CATT. Therefore, the operation of considering that a MAC PDU has been obtained for the HARQ process for a prioritized configured uplink grant is distinct over the operation of retrieving a MAC PDU from an HARQ buffer. This feature cannot be anticipated or derived from CATT.”
	The examiner respectfully disagrees. The claimed element “in case that a previous configured uplink grant for the HARQ process was not prioritized and the MAC PDU had already been obtained for the HARQ process”, indicates that the MAC PDU is on hold somewhere because it has been obtained but not yet sent. This can be interpreted that the MAC PDU is being held in a buffer. In that case, the MAC PDU needs to be retrieved from the buffer before it can be transmitted, as taught by NPL1 (CATT). The operation of considering that a MAC PDU has been obtained for the HARQ process does not preclude that the MAC PDU is residing in a buffer. The operation of considering that a MAC PDU has been obtained for the HARQ process does not preclude that the MAC PDU is residing in a buffer. Thus, NPL1 teaches the claimed limitations.

	The same reasoning applies to claim 20 mutatis mutandis. Claims 15 and 20 are rejected accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Huawei, HiSilicon, SIA (3GPP TSG-RAN WG2 Meeting#108, Reno, USA, 18th – 22nd November, 2019, R2-1914783) – UE autonomous transmission in a CG resource for deprioritized data.
CATT (3GPP TSG-RAN WG2 Meeting #106, Reno, USA, 13th May – 17th May 2019, R2-1905748) – CG/DG prioritization.
CATT (3GPP TSG-RAN WG2 Meeting #105bis, Xi’an, China, 08th - 12th April 2019, R2-19031430 – Prioritization rules for CG&DG and CG&CG collisions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471